USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-cy-7131 (ALC)
-against-
ORDER
FOX NEWS CHANNEL, LLC, ET AL.,

 

Respondents.

 

ANDREW L. CARTER, JR., United States District Judge:

The Court previously scheduled a Status Conference for November 19, 2019 at 3:00
p.m. ECF No. 30. The Court hereby informs the Parties that it will hear oral argument on
Plaintiffs motion to remand at the date and time specified above. Each side will have fifteen

minutes to argue beginning with the Plaintiff. Plaintiff will also have seven minutes for a reply.

 

SO ORDERED. | 7 (Le |
Dated: November 14, 2019 )—_
New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge

 

 
